COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


HILDA D. PILLOW

v.   Record No. 2901-95-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
SERVICE AMERICA CORPORATION                       MAY 14, 1996
AND
EMPLOYER'S INSURANCE OF WAUSAU


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Hilda D. Pillow, pro se, on brief).

            (J. Brian Jackson; Patricia C. Karppi;
            McGuire, Woods, Battle & Boothe, on brief),
            for appellees.



     Hilda D. Pillow contends that the Workers' Compensation

Commission erred in finding that she failed to prove that her

back symptoms and disability after March 1991 were causally

related to her compensable April 24, 1990 injury by accident.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that Pillow's evidence

sustained her burden of proving causation, the commission's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
findings are binding and conclusive upon us.   Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Pillow claimed that she suffered an injury by accident on

April 24, 1990, and sought temporary total disability benefits

for the period July 9, 1990 through October 1, 1990, and medical

benefits.   The commission denied Pillow compensation after

September 14, 1990 on the ground that she failed to prove that

her back symptoms and disability occurring after that date were

causally related to her compensable injury by accident.   In so

ruling, the commission made the following factual findings:
          On April 24, 1990, [Pillow] slipped and fell,
          injuring her right foot and lower back. She
          was taken to the emergency room, where she
          was diagnosed with a lumbar sprain. She came
          under the care of Dr. Joseph W. May, M.D.,
          who admitted her to the hospital from July 9,
          1990 to July 12, 1990. She was discharged
          with a diagnosis of lumbar strain with
          sciatica, and excused from work for two more
          weeks. She was hospitalized again on July
          26, 1990, for persistent pain, and treated
          conservatively with bed rest, heat, traction
          and medications. On September 14, 1990, Dr.
          May released [Pillow] to return to work.
               [Pillow] was evaluated by Drs.
          Schildwachter, Punyanitya, Whitehill, and
          Lee, for continued pain. After tests
          revealed no neurological or operable
          deficits, it was recommended that [Pillow]
          continue physical therapy and medications.
          On March 20, 1991, Dr. May wrote that he
          could find "no observable cause" for
          [Pillow's] pain.
               [Pillow] was injured in automobile
          accidents on July 3, 1991, and March 23,
          1992. . . . [N]one of the doctors consulted
          by [Pillow] after March of 1991, relate[d]
          [her] back symptoms or disability to her
          compensable accident.




                                 2
     These factual findings are consistent with the medical

records of Drs. May, Moga, Schildwachter, Whitehill, Jane, and

Lee and support the commission's decision.   In its role as fact

finder, the commission was entitled to give little weight to Dr.

Di Benedetto's medical records and opinions.   Dr. Di Benedetto's

opinion was based upon an EMG performed on August 21, 1991,

following Pillow's July 3, 1991 automobile accident.   An EMG

performed in March 1991, prior to the July 3, 1991 automobile

accident, was normal.
     Based upon this record, we cannot find as a matter of law

that Pillow satisfied her burden of proving that her lower back

symptoms and disability after September 14, 1990 were causally

related to her compensable April 24, 1990 injury by accident.

Accordingly, we affirm the commission's denial of compensation

benefits after September 14, 1990 and award of medical payments

as specified.

                                               Affirmed.




                                3